Per Curiam.

We agree that respondent violated DR 5-107(B), but we find the recommended sanction is not an adequate sanction for the nature of respondent’s *45conduct. We consider relator’s recommendation — a six-month suspension — the more appropriate response to this misconduct. Respondent is, therefore, suspended from the practice of law in Ohio for a period of six months. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright and Resnick, JJ., dissent.